DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Response to Arguments, Amendments
Applicant’s amendments to the Specification and Drawings have overcome the Objections noted in the August 10, 2021 Final Office Action.  Accordingly, the Objections have been withdrawn.

Claim Interpretation
In re Claims 1, 2, 4 – 6, 12 – 16 and 18, the limitation “a spring-loaded roll pin” has not been interpreted to be the same as a “roll pin”, as insufficient evidence was found to substantiate an assertion that a roll pin is inherently a spring (loaded) roll pin.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alan Kagen (36,178) on November 4, 2021.
The application has been amended as follows: 
1. An air vent attachable to a windshield, the air vent comprising: 
a vent body including a flap opening and a bond channel; 
a flap pivotably secured in the flap opening on a flap pivot, the flap including a bracket with a first opening; 

a spring loaded roll pin extending into the first opening and the second opening to connect the actuator and the flap, wherein the spring loaded roll pin is displaceable in the second opening and relative to the actuator, wherein the second opening comprises an oblong hole, and wherein the spring loaded roll pin is disposed in the oblong hole, wherein in the flap closed position, the spring loaded roll pin is disposed on one side of the flap pivot, and in the flap open position, the spring loaded roll pin is disposed on an opposite side of the flap pivot.  
4. An air vent according to claim 1, wherein the spring loaded roll pin is freely displaceable in the oblong hole.  
5. An air vent according to claim 4, wherein the spring loaded roll pin is displaceable in the oblong hole between a closed position and an open position, and wherein a lever arm between the actuator and the spring loaded roll pin in the open position is longer than the lever arm in the closed position.  
13. A windshield comprising: 
a glass panel; 
at least one scallop cut disposed in a periphery of the glass panel; and
a corresponding at least one air vent secured in the at least one scallop cut, the air vent comprising: 
a vent body including a flap opening and a bond channel, 
a flap pivotably secured in the flap opening on a flap pivot, the flap including a bracket with a first opening,
an actuator coupled with the flap and displaceable between a flap closed position and a flap open position, the actuator including a key with a second opening in alignment with the first opening, and 
a spring loaded roll pin extending into the first opening and the second opening to connect the actuator and the flap, wherein the spring loaded roll pin is displaceable in the spring loaded roll pin is disposed in the oblong hole, wherein in the flap closed position, the spring loaded roll pin is disposed on one side of the flap pivot, and in the flap open position, the spring loaded roll pin is disposed on an opposite side of the flap pivot.  
18. An air vent attachable to a windshield, the air vent comprising: 
a vent body including a flap opening; 
a flap pivotably secured at a proximal end in the flap opening on a flap pivot; 
a bracket connected to the flap and including a spring loaded roll pin opening; 
a manually-operated linear actuator including an oblong hole, the actuator being coupled with the flap via a spring loaded roll pin disposed in the spring loaded roll pin opening of the bracket and extending into the oblong hole, wherein the spring loaded roll pin is displaceable in the oblong hole relative to the actuator.

Claims 3, 7 – 11 and 17 are cancelled.

Allowable Subject Matter
Claims 1, 2, 4 – 6, 12 – 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein
 a spring loaded roll pin extends into a bracket first opening and into an actuator key second opening, to connect the actuator and the flap, wherein 
the spring loaded roll pin is displaceable in the second opening and relative to the actuator, and wherein
in the flap closed position, the spring loaded roll pin is disposed on one side of the flap pivot, and 
in the flap open position, the spring loaded roll pin is disposed on an opposite side of the flap pivot.  
The closes prior art, Ahrens (US 3,311,041), in view of Barina et al (US 2006/0225271), in view of Lee (US 10,787,062) discloses an air vent attachable to a windshield, but fails to disclose the above limitations of an actuator coupled with a flap configured such that:
in the flap closed position, the spring loaded roll pin is disposed on one side of the flap pivot, and 
in the flap open position, the spring loaded roll pin is disposed on an opposite side of the flap pivot.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Of particular significance is:
Burke (US 8,689,975) who discloses an assembly (10) comprising a plurality of fasteners (fig 3), wherein:
(T)hru-holes may not be perimeter thru-holes, but may be in another location of the back plate. In the illustrated embodiment, plurality of perimeter thru-holes (60) are configured to receive pins (66) or fasteners that securedly attach back plate (26) to at least one portion of front guide housing (28). Pins (66) may include at least one of the following: tapered pins, spring pins, roll pins, and the like (col 5, lns 19 - 28).
(T)hru-holes (68) in a first guide portion (32) align with perimeter thru-holes (60) in a back plate (26) and each further receive a pin (66) that securedly attaches the back plate (26) to the first guide portion (32). At least one of the plurality of thru-holes (68) in second guide portion (34) aligns with at least one of the plurality of perimeter thru-holes (70) in cover (30) and each further receive a pin (72) that securedly attaches first guide portion (34) to cover (30). Pins (72) may include at least one of the following: tapered pins, spring pins, roll pins, and the like (col 5, lns 19 – 28).
As tapered pins are clearly not roll pins, at least Burke illustrates that it is not inherent that roll pins are spring loaded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762







/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762